TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 6, 2016



                                     NO. 03-14-00189-CR


                                   Fred Schneider, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to remove any reference to a plea

bargain or any statement suggesting that appellant pleaded guilty and to remove the deadly-

weapon finding. The trial court’s judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.